UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7895



JIBRIL LUQMAN IBRAHIM,

                                              Plaintiff - Appellant,

          versus


UNITED STATES PAROLE BOARD MEMBERS; OTIS
THOMPSON, United States Parole Commissioner,
et al.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
03-3402-RDB)


Submitted:   March 17, 2006                 Decided:   March 31, 2006


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jibril Luqman Ibrahim, Appellant Pro Se.       Allen F. Loucks,
Jennifer A. Wright, Assistant United States Attorneys, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jibril Luqman Ibrahim appeals the district court’s order

denying his motion for relief from judgment, filed pursuant to Fed.

R. Civ. P. 60(b)(6).     We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Ibrahim v. U.S. Parole Board, No. CA-03-3402-

RDB (D. Md. filed Oct. 14, 2005 & entered Oct. 17, 2005).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -